Citation Nr: 1809530	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to July 17, 2003, for the assignment of a 100 percent disability rating for coronary artery disease with arrhythmias, status post coronary artery bypass grafting and cardioverter defibrillator implantation (CAD), to include on the basis of whether there was clear and unmistakable error (CUE) in the November 1990, July 1995, August 1995, May 1996, December 2002, and October 2003 rating decisions.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served from September 1968 to August 1971 and from February 1973 to March 1990, thereafter retiring from service with the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  In a final October 2003 rating decision the RO granted, in pertinent part, the Veteran's increased disability rating claim for CAD; assigning an increased disability rating of 60 percent effective May 8, 2003 to July 16, 2003, and an increased disability rating of 100 percent effective July 17, 2003 for his CAD. 

2.  The statutes and regulations stemming from the Nehmer class action decisions permit earlier effective dates for the grant of service connection for presumptively service-connected disabilities based on herbicide exposure in service.

3.  The Veteran's statements with regard to how his disability was rating prior to July 17, 2003, based on the evidence of record are a disagreement with how VA weighed the evidence.


CONCLUSION OF LAW

An effective date prior to July 17, 2003 for the assignment of a 100 percent rating for the Veteran's CAD, is not warranted, and CUE is not shown in any RO rating decision.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for the 100 percent disability rating effective July 17, 2003 assigned by the RO in its October 2003 rating decision for his CAD based on CUE.  See March 2011 Report of General Information; April 2012 Statement in Support of Claim; see generally January 2017 Board Hearing Transcript.  More specifically, he contends that it should date back to his first heart attack or the date of his first bypass surgery; April 26, 1990 or June 16, 1994 respectively.  April 2012 Statement in Support of Claim.

A CUE claim is a collateral attack on the RO's decision.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996).  It is defined as either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Id., citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  It is the sort of error which, had it not been made would have manifestly changed the outcome, an error that is undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  

Here, the Veteran initiated his service connection claim for CAD in April 1990.  April 1990 Letter from the Veteran (requesting to amend his pending VA compensation benefits claim to include a service connection claim for a heart condition); see also March 1990 Veteran's Application for Compensation or Pension.  While his original Veteran's Application for Compensation or Pension was received by the VA on March 26, 1990, his last date of active duty service was on March 31, 1990.  See DD Form 214.  As a result, when the RO granted his service connection claim for CAD an effective date of April 1, 1990 was assigned; the first date following his retirement from service.  The April 1, 1990 effective date is the earliest possible date for service connection statutorily permissible under any circumstances.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2017).  

In September 2010, the VA received a Veteran's Supplemental Claim for Compensation from the Veteran initiating a service connection claim for ischemic heart disease (IHD).  Later, in an April 2012 Statement in Support of Claim, he clarified the purpose of the September 2010 Veteran's Supplemental Claim for Compensation was to raise CUE claim.  More specifically, he explained that he initiated the claim as a mechanism to request an earlier effective date for the 100 percent disability rating for his already service-connected CAD in light of the statutory and regulatory changes involving Agent Orange.  No other bases for CUE were raised in the April 2012 Statement in Support of Claim or thereafter. 

Pursuant to the orders of the United States District Court in the Nehmer class action, the VA has in fact promulgated special rules bearing on the assignation of effective dates for presumptively service-connected disabilities based on exposure to herbicides.  See 38 C.F.R. § 3.816 (2017); see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).

For veterans who are Nehmer class members, certain effective dates apply based on whether the veteran was denied compensation for such a disability between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before the VA between May 3, 1989 and the effective date of the applicable statute or regulation establishing the presumption of service connection for the disability; in this instance August 31, 2010.  38 C.F.R. § 3.816(c); see also 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In either of these instances, the effective date of the award is the date such claim was received or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c).  Thus, the statutory and regulatory changes referenced by the Veteran permit earlier effective dates for the grant of presumptive service connection itself, thereby entitling a veteran only to any retroactive benefits accrued on that basis.  

In this instance, the Board does not need to determine whether the Veteran qualifies as a Nehmer class member as he was granted service connection for CAD on a direct basis.  38 C.F.R. § 3.304 (2017); November 1990 Rating Decision.  Upon service connection, the earliest possible effective date for service connection statutorily permissible under any circumstances was assigned, and he does not contest this.  38 C.F.R. § 3.400(b)(ii)(B)(2); April 2012 Statement in Support of Claim.  Thus, his claim is not one for an earlier effective date for service connection, but rather a claim for an earlier effective date stemming from the award of an increased disability rating.  Consequently, the statutory and regulatory provisions extended to Nehmer class members are inapplicable to this claim.

As another matter, the final rule acknowledging a positive association between IHD and herbicide exposure was not extant at the time of the October 2003 rating decision or the RO's prior rating decisions in November 1990, August 1995, December 2002, and August 2003 because it became effective on August 31, 2010.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Therefore, the basis of the Veteran's claim is a change in law or a VA issue following the October 2003 rating decision, which is expressly excluded as a ground for CUE claims.  38 C.F.R. §§ 3.105, 3.114 (2017).

Given the above, the Veteran's claim is more appropriately a free-standing claim for an earlier effective date because he did not initiate an appeal with respect to the October 2003 rating decision, and it became final.  See 38 U.S.C. § 7105(c) (2012); 
38 C.F.R. § 20.1103 (2017).  As a free-standing claim for an earlier effective date, such as this, vitiates the rule of finality, only a revision based on CUE can result in the assignment of an earlier effective date following a final decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In order for there to be a valid claim of CUE, a veteran must assert more than a disagreement as to how the facts were weighted or evaluated.  There must be some degree of specificity as to what the alleged error is.  Crippen v. Brown, 9 Vet. App. at 420, citing Fugo v. Brown, 6 Vet. App. 40, 43 (1993), overturned in part by Simmons v. Principi, 17 Vet. App. 104 (2003) (holding that to the extent Fugo or any other case can be read to hold that it is permissible to deny, rather than dismiss without prejudice, a CUE claim as to a prior final RO decision because the appellant failed to meet pleading specifications they are overruled).

As noted above, the only basis for CUE raised by the Veteran in his April 2012 Statement in Support of the Claim is the applicability of the statutes and regulations stemming from the Nehmer class action decision.  During the January 2017 Board videoconference hearing, this testimony focused on the history of his CAD, its symptoms and the severity thereof, which amounted to a disagreement with how the facts were weighted or evaluated.  See generally January 2017 Board Hearing Transcript.  He did not raise any other bases for CUE.  Therefore, no other CUE grounds are properly before the Board.


ORDER

An effective date prior to July 17, 2003, for the assignment of a 100 percent disability rating for CAD, to include on the basis of whether there was CUE in the November 1990, July 1995, August 1995, May 1996, December 2002, and October 2003 rating decisions, is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


